COURT OF APPEALS
                                          FOR THE
                                  THIRD DISTRICT OF TEXAS
                               P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                            (512) 463-1733




Date:           July 3, 2013

Case Numbers: 03-13-00182-CR; 03-13-00183-CR; 03-13-00184-CR; 03-13-00185-CR
Trial Court Nos.: CR-09-0509; CR-09-0522; CR-10-0921; CR-09-0521

Style:          Ray Mendoza Miranda v. The State of Texas


You are hereby informed that appellant’s motion for rehearing was granted on the date noted
above. Also, the enclosed opinion was sent this date to the following persons:


 Bruce Boyer                                         Mr. C. Wayne Huff
 Judge, 22nd District Court                          P. O. Box 2334
 712 S Stagecoach Trail                              Boerne, TX 78006
 San Marcos, TX
                                                     The Honorable Beverly Crumley
 The Honorable Lisa C. McMinn                        Hays County District Clerk
 State Prosecuting Attorney                          Hays County Government Center, Suite 2211
 P. O. Box 13046                                     712 South Stagecoach Trail
 Austin, TX 78711                                    San Marcos, TX 78666

 The Honorable Sherri Tibbe
 Hays County District Attorney
 Hays County Government Center
 712 South Stagecoach Trail, Suite 2057
 San Marcos, TX 78666